807 F.2d 398
Richard ANDRADE, Petitioner-Appellant,v.O.L. McCOTTER, Director, Texas Department of Corrections,Respondent-Appellee.
No. 86-6016.
United States Court of Appeals,Fifth Circuit.
Dec. 16, 1986.

Richard Andrade, pro se.
Jim Mattox, Atty. Gen., Austin, Tex., for respondent-appellee.
Appeal from the United States District Court for the Southern District of Texas;  Hayden W. Head, Jr., Judge.
On Request for Certificate of Probable Cause and Motion for
Stay of Execution
Before POLITZ, WILLIAMS, and JONES, Circuit Judges.
Prior Report:  700 S.W.2d 585.
POLITZ, Circuit Judge:


1
The matter is now before this court, precipitated by a pro se pleading which we shall consider to be a notice of appeal, a request for a certificate of probable cause, and a request for a stay of execution.


2
The district court denied Richard Andrade's "second and eleventh hour" application for a writ of habeas corpus, stay of execution, and request for a certificate of probable cause, finding that petitioner had failed to make a substantial showing of the denial of a federal right.   Barefoot v. Estelle, 463 U.S. 880, 103 S. Ct. 3383, 77 L. Ed. 2d 1090 (1983).


3
We glean from the pleadings that Andrade raises a sixth amendment ineffective assistance of counsel claim.  The district court rejected that claim because Andrade failed to allege any facts that would constitute a violation of the standard announced in Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).  We agree.


4
Further, the district court found this application to be an abuse of the writ.  28 U.S.C. foll. Sec. 2254, Rule 9(b).  Having concluded that Andrade has failed to make a substantial showing of the denial of a federal right, we must deny the requested certificate of probable cause, Barefoot v. Estelle, and therefore do not reach this issue.


5
The request for a certificate of probable cause is DENIED;  the motion for stay of execution is DENIED;  the judgment of the trial court stands AFFIRMED.